Citation Nr: 1020315	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  02-15 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a result of exposure to Agent Orange 
or other toxins.

2.  Entitlement to service connection for a chronic headache 
disability, to include as a result of exposure to Agent 
Orange or other toxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1967.  The service department has verified that he 
served in the Republic of Vietnam from March 23, 1966 to 
August 23, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied service connection 
for chronic fatigue syndrome and for chronic headaches. 

In June 2005, the Veteran testified at a video conference 
hearing before a Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  A May 2008 letter 
was sent to the Veteran, informing him that the Veterans Law 
Judge who presided at his hearing was no longer with the 
Board and that he had the option to testify at a hearing in 
front of the Veterans Law Judge who would decide his case.  
38 C.F.R. 
§ 20.707, 20.717 (2009).  The Veteran was given 30 days in 
which to respond to this notice but did not do so.  

Subsequently in August 2005 and again in August 2008, the 
Board remanded the case to the RO for further development.

The issue of entitlement to service connection for a chronic 
headache disability, to include as a result of exposure to 
Agent Orange or other toxins, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be notified if further action on his part is 
required.



FINDING OF FACT

The objective medical evidence is in relative equipoise as to 
whether chronic fatigue syndrome is related to service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria are met for service connection for chronic fatigue 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence. Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Given the favorable disposition of that claim addressed 
below, any possible deficiencies in the duty to notify and to 
assist with respect to the current appellate review of the 
claim constitute harmless error and will not prejudice the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Veteran claims that he has chronic fatigue syndrome and a 
chronic headaches disorder due to service, to include as due 
to residuals of malaria in service.  He also claims 
alternatively that the chronic fatigue syndrome is due to 
exposure to Agent Orange in service.  In this regard, review 
of service records indicates that the Veteran served in 
Vietnam for several months during that war.  Therefore, the 
Board may apply a legal presumption, which provides that a 
Veteran who served in the Republic of Vietnam during the 
Vietnam Era be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

The presumption of service connection based on service in 
Vietnam only applies to certain disorders, however, and does 
not apply to chronic fatigue syndrome.  38 C.F.R. § 3.309(e).  
Nevertheless, the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
Agent Orange exposure do not preclude the Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).

Service treatment records show that the Veteran was treated 
in November 1966, and hospitalized from December 1966 to 
February 1967 for symptoms diagnosed as malaria, pneumonia, 
and anemia secondary to malaria, Plasmodium Vivax.  Symptoms 
at that time included recent weakness, headache and right 
subcostal pleuritic pain with frequent coughing, nausea and 
vomiting.  A December 1966 consultation report contains 
notation of a history of recurred febrile episodes with 
headaches since returning from Vietnam.  A blood smear at 
that time contains findings that there were many Plasmodium 
Vivax parasites present.  The February 1967 summary narrative 
report at date of discharge from the hospital contains 
diagnoses of (1) malaria, Plasmodium Vivax; (2) anemia, 
secondary to malaria, Plasmodium Vivax; and (3) positive for 
VDRL (venereal disease research laboratory).

At a July 1967 examination the Veteran reported having had 
frequent severe headaches; shortness of breath, high or low 
blood pressure; and nervous trouble of some sort.  He did not 
report having any specific fatigue symptoms.  On examination 
the examiner noted that the Veteran had malaria in 1967.  The 
examiner made no abnormal evaluation referable to chronic 
fatigue or headaches.

Follow-up visits for the malaria in 1967 through October 1967 
show complaints including headaches and light headedness.

The report of a November 1967 examination prior to release 
from active duty shows no abnormal evaluations referable to 
chronic fatigue syndrome. 

VA treatment records show that the Veteran was seen in June 
1972 for complaints including headaches.  He reported that he 
was unable to hold a job due to the headaches.  At that time 
no physical condition was diagnosed, and the treatment 
provider diagnosed impulsive disorder and a passive 
aggressive personality disorder.

Private treatment records in 1984 show that the Veteran was 
treated for complaints of atypical chest pain, initially in 
March 1984.  Associated treatment records show that the 
Veteran reported a history of headaches going back "as long 
as he can remember."  He reported he had had four episodes 
in the previous couple weeks, when he had been feeling hot, 
dizzy and short-winded.  The Veteran also reported that he 
had had malaria at age twenty-one, and since then he felt he 
had never been the same.  In this regard, he reported that 
his symptoms since then included having very low endurance 
and constant headaches. 

Private treatment records show that the Veteran was 
hospitalized in May 1984 for recurrent chest pain, diagnosed 
as cardiomyopathy.  At that time he underwent left heart 
catheterization, coronary angiography.

The report of an August 1999 VA examination for infectious 
diseases shows that the Veteran had a history of 
hospitalization in service after returning from Vietnam for 
severe chills and fever; and the Veteran was diagnosed as 
having malaria of a rare type.  The examiner noted that the 
disease apparently had been controlled but the Veteran felt 
that some of his chills that he gets currently may be related 
to his malaria.  The Veteran reported that he was not 
currently having fevers and that he was having severe 
fatigue.  After examination, the diagnosis was status post 
malaria, inactive at the present time.

The report of an August 1999 VA examination for chronic 
fatigue syndrome shows that the Veteran reported being 
exposed to Agent Orange in Vietnam, and that after returning 
from Vietnam he was admitted to the hospital for treatment of 
an onset of chills and fever, sore throat and fainting.  He 
reported having had symptoms at that time in service, 
including sore throat, fainting, generalized muscle aches and 
weakness.  He reported that he had severe fatigue lasting a 
day or more after mild exercise; that he had had some very 
severe headaches and nausea; and that he had had migratory 
joint pains, mainly in the lower extremities, knees, ankles 
and hips.  

The examiner stated that a diagnosis of chronic fatigue 
sydrome was apparently made in the late 1960s and that the 
reported condition at that time seemed to meet the criteria 
for that diagnosis.  The examiner opined that it would appear 
that the Veteran's daily activities were severely restricted 
by the fatigue syndrome in that the Veteran could not 
maintain a regular job; he would become very exhausted by 1 
PM every day.  After examination, the report contains a 
diagnosis of chronic fatigue syndrome of long standing.

The report of a February 2003 VA examination shows that the 
Veteran reported complaints of chronic fatigue since 
treatment in service for malaria.  He reported current 
complaints of fatigue and intermittent chest pain.  After 
examination, the report contains an impression of history of 
malaria, no clinical sequelae from chronic malaria at this 
time; clinically he does not have any malnutrition. 

VA and private treatment records dated from 1984 to 2005 show 
treatment for various complaints and conditions. 

The report of a September 2006 VA general examination 
indicates that the Veteran reported complaints of 
constant/excessive fatigue, frequent headaches, constant 
generalized weakness, frequent sleep disturbance, and 
occasional inability to concentrate.  On examination, the 
examiner recorded findings that the Veteran did not meet six 
or more of 10 criteria of chronic fatigue syndrome.  The 
report contains a diagnosis that the Veteran's condition did 
not meet VA criteria for chronic fatigue syndrome.  In a 
March 2007 addendum to the September 2006 VA examination the 
examiner opined that the Veteran did not meet VA criteria for 
chronic fatigue syndrome.

The report of a December 2007 VA examination for neurological 
disorders shows that the Veteran was examined for his claimed 
headaches.  The Veteran reported a history of migraine 
headaches since 1967.  The examiner noted that the Veteran 
had a history of a stroke in 2005.  The Veteran reported 
complaints that two to three days a month he had headaches 
disabling both for work and activity at home.  The headaches 
were throbbing, bilateral frontal with nausea and vomiting, 
and photophobia.  Most attacks were prostrating and lasted 
hours.  After examination the report contains a diagnosis of 
migraine.  The report does not contain any opinions 
pertaining to etiology of the diagnosed migraine headaches.

The report of a November 2008 VA neurological examination 
shows that the examiner reviewed the medical history of the 
Veteran's migraine headaches.  The Veteran reported 
complaints of almost daily headaches.  After examination, the 
end of the report concludes with a notation of "cluster 
headaches since he contracted malaria in 1965.  History of 
stroke in 2005."

The report of a November 2008 VA infectious diseases 
examination shows that the examiner reviewed the Veteran's 
medical history of his malaria onset in 1964.  Testing for 
organisms of diseases of infectious origin showed findings 
that all tests were normal; and no parasites were identified.  
The report contains a diagnosis of history of malaria; and 
comments that the Veteran had not had recurrent malaria 
diagnosed medically.

The report of a November 2008 VA examination for chronic 
fatigue syndrome shows that the Veteran was examined for 
rheumatology.  The Veteran reported complaints of frequent 
headaches since exposure to Agent Orange and contracting 
malaria in service.  The examiner discussed the pertinent 
medical history including that a diagnosis of chronic fatigue 
syndrome was made in the late 1960s following a rare form of 
malaria; and the finding in 1999 that the syndrome was 
described as persisting and is apparently still persisting.  
The examiner noted that rheumatology related laboratory 
studies had been essentially normal.  

After examination the examiner opined that the Veteran may be 
suffering from chronic malaria or a form of chronic fatigue 
syndrome but that the examiner could not establish this 
without examination including cited diagnostic testing.

In a July 2009 addendum to the November 2008 VA neurological 
examination, the examiner noted that the Veteran was found to 
be affected by cluster headaches, which were a subvariety of 
migraine headaches.  The examiner opined that it was less 
than likely that the Veteran's headaches were caused or a 
result of the malaria contracted in 1965; and also less than 
likely that the headaches were caused or related to chronic 
fatigue syndrome.

In a July 2009 addendum to the November 2008 VA infectious 
diseases examination, the examiner noted his review of the 
claims file, noting also he had no changes after review.

The report of a July 2009 VA examination for chronic fatigue 
syndrome shows that the examiner reviewed the Veteran's past 
medical history including recent examination findings.  The 
examiner noted that test results to exclude other conditions 
were normal; and that the Veteran's HCT ran slightly low at 
41, but stool blood was negative times three.  

The report contains a diagnosis of chronic fatigue syndrome, 
established in 1966.  The examiner opined that the criterion 
of new onset of debilitating fatigue that is severe enough to 
reduce or impair average daily activity below 50 percent of 
the Veteran's pre-illness activity level for a period of six 
months had been met.  The examiner opined that other clinical 
conditions that may produce similar symptoms had been 
excluded by thorough evaluation, based on history, 
examination and appropriate laboratory tests.  The examiner 
further opined that at least six of the ten chronic fatigue 
syndrome diagnostic criteria had been met.  

In a September 2009 addendum to the July 2009 VA examination 
for chronic fatigue syndrome, the examiner reported that he 
had reviewed the claims file for the claimed chronic fatigue 
syndrome, and history of malaria, a transiently enlarged 
spleen, year of fever, chills, headache, and history of 
central and peripheral neurologic complaints, high blood 
pressure and Agent Orange exposure.  

In a November 2009 addendum to the July 2009 VA examination 
for chronic fatigue syndrome, the examiner stated that 
although the Veteran fits the diagnosis for chronic fatigue 
syndrome per the template, the examiner did not have data 
showing that the Veteran would have fit the template when he 
was first suffering from his fatigue in Vietnam in the early 
1960s.  The examiner opined that he could only speculate on 
whether it was the same disease with which the Veteran now 
presented, especially since he had malaria at that time in 
service.

Chronic fatigue syndrome can be defined as persistent 
debilitating fatigue lasting longer than six months, with 
other known medical conditions having been ruled out by 
clinical diagnosis, accompanied by at least four of the 
following: significantly impaired short-term memory or 
concentration, muscle weakness, pain in multiple joints 
without swelling or redness, sore throat, tender lymph nodes, 
headaches, unrefreshing sleep, and malaise that lasts more 
than 24 hours following exertion. See Dorland's Illustrated 
Medical Dictionary 1851 (31st ed. 2007).

The cause is unknown and may be multifactorial; immune 
dysfunction has been suggested, and viral infection may be 
associated with it, although no causal relationship has been 
demonstrated.  Id.

In summary, the medical evidence on file shows that in 
service the Veteran had multiple complaints of headaches, 
weakness and other symptoms associated at the time with 
diagnoses including malaria.  Soon after service in 1972 the 
Veteran reported complaints of headaches of such nature as to 
keep him from being able to hold a job.  

When seen in 1984 for unrelated cardiac problems the Veteran 
reported having a long history of headaches; and that since 
an episode of malaria in service, he had never been the same, 
with symptoms since then of low endurance and constant 
headaches.  The Veteran's report in 1984 of the continuity of 
symptoms since service of symptoms referable to chronic 
fatigue syndrome is very probative as it was made in the 
context of receiving treatment several years before the 
Veteran made any claim to VA for benefits based on this 
matter.

As noted above, the VA examiner at the August 1999 VA 
examination for chronic fatigue syndrome stated that a 
diagnosis of chronic fatigue sydrome was apparently made in 
the late 1960s, and that the Veteran's reported condition at 
that time seemed to meet the criteria for that diagnosis.  
The examiner concluded with a diagnosis of chronic fatigue 
syndrome of long standing.  The examiner at the September 
2006 VA general examination opined that the Veteran did not 
meet VA criteria for chronic fatigue syndrome.  

Later, however, another examiner at the July 2009 VA 
examination for chronic fatigue syndrome concluded that the 
Veteran did meet the VA criteria to establish a diagnosis of 
chronic fatigue syndrome.  Earlier in a November 2008 VA 
examination report, the same examiner had indicated that the 
chronic fatigue syndrome had persisted since the 1960s.  In a 
November 2009 addendum to the July 2009 examination, that 
examiner opined that the Veteran did fit the diagnosis for 
chronic fatigue syndrome per template.  He noted, however, 
that he did not have data to show that the Veteran would have 
fit the template in service, and therefore it would be 
speculation to link the present condition to that in service.  

Nevertheless, all that is necessary for the Veteran's claim 
to succeed is for the objective medical evidence to be in 
relative equipoise as to whether the present chronic fatigue 
syndrome is linked to service.  While there is some evidence 
against the Veteran's claim, there is other evidence 
supporting it.  

On balance, given the evidence overall as discussed and then 
summarized above, the objective medical evidence is in 
relative equipoise as to whether the present chronic fatigue 
syndrome is related to service.  On resolving any reasonable 
doubt remaining in the Veteran's favor, the Board finds that 
chronic fatigue syndrome was incurred in service.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.303.  


ORDER

Service connection for chronic fatigue syndrome is granted.

REMAND

The Veteran claims entitlement to service connection for a 
chronic headache disability, to include as a result of 
exposure to Agent Orange or other toxins.  After a thorough 
review of the Veteran's claims file, the Board has determined 
that additional evidentiary development is necessary prior to 
the adjudication of the Veteran's claim.

Notably, in the decision above, the Board granted service 
connection for chronic fatigue syndrome.  Chronic fatigue 
syndrome can be defined as persistent debilitating fatigue 
lasting longer than six months, with other known medical 
conditions having been ruled out by clinical diagnosis, 
accompanied by at least four of a set of eight symptoms, 
which includes headaches.  See Dorland's Illustrated Medical 
Dictionary 1851 (31st ed. 2007).  None of the medical records 
contain competent evidence specifying that any headaches 
symptomatology is part of the now service-connected chronic 
fatigue syndrome.

As the Veteran served in Vietnam, he is presumed to have been 
exposed to herbicides such as Agent Orange.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).  That presumption does not provide 
for presumption of service connection for a chronic headaches 
disorder; however, this does not preclude the Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); 38 C.F.R. § 3.309(e).  
 
The Veteran has reported that he has had headaches since 
exposure to Agent Orange in service.  He is presumed to have 
been exposed to herbicides during his service in Vietnam. 
38 C.F.R. § 3.307(a)(6).  Also, he is competent to report on 
conditions such as headaches that he can perceive, including 
the timing of episodes since during service.  He is not, 
however, competent to opine as to an etiological relationship 
between a diagnosed headache disorder and exposure to 
herbicides in service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

As discussed in the decision above, service treatment records 
and treatment records since service show that the Veteran has 
sought treatment for complaints of headaches and has reported 
a history of headaches since during service.  The record 
reflects that the Veteran most recently reported such 
complaints and history when examined during VA examinations 
for neurological examination (in November 2008) and for 
chronic fatigue syndrome (in November 2008 and July 2009).  

The examiners of these examinations and subsequent addenda in 
2008 and 2009 recorded a number of opinions and findings 
pertinent to the Veteran's headache disorder service 
connection claim.  These are discussed more fully in the 
decision above in the context of the Veteran's chronic 
fatigue syndrome claim.  In a July 2009 addendum, the VA 
neurological examiner in part ruled out malaria and chronic 
fatigue syndrome as a cause of the diagnosed migraine/cluster 
headaches.  That examiner did not, however, address the 
likelihood that the diagnosed headache disorder was related 
to exposure to herbicides in service as claimed by the 
Veteran.  

The VA examiner for chronic fatigue syndrome did not provide 
an opinion specifically as to the etiology of the diagnosed 
headaches.  He did, however, conclude that the Veteran's 
condition fit the diagnosis for chronic fatigue syndrome in 
accordance to a template, and that at least six of the 
chronic fatigue syndrome diagnostic criteria had been met.  
The examiner does not, however, identify the six included 
criterion.  Thus, it is not clear whether that examiner 
considered the Veteran's diagnosed migraine/cluster headaches 
to be part of the chronic fatigue syndrome and included in 
the diagnostic criterion met.  

In view of the foregoing, a remand is needed to obtain 
opinions to determine first, whether the diagnosed 
migraine/cluster headaches is part of the service-connected 
chronic fatigue syndrome; or if this constitutes a separate 
chronic disorder not related to the service-connected chronic 
fatigue syndrome.  If determined to be a separate disorder 
from chronic fatigue syndrome, then, given the medical 
evidence of episodes of headaches in service and 
subsequently, and the presumed exposure to herbicides, then 
an opinion is necessary as to whether any diagnosed headache 
disorder is likely related to service, to include by way of 
exposure to herbicides.  

To accomplish those actions, the Board is remanding the claim 
to the RO to refer the claims files to the examiners of the 
November 2008 VA neurological examination, and the November 
2008 and July 2009 VA examination for chronic fatigue 
syndrome, for actions explained in the order below.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for any headache 
complaints.

Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.  In part, specifically 
request all medical records of treatment 
since the last treatment records on file, 
dated in 2005.

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

2.  After the above development has been 
completed, then refer the claims files to 
the two examiners who respectively 
conducted the November 2008 VA 
neurological examination, and the November 
2008 and July 2009 VA examinations for 
chronic fatigue syndrome.  One or both if 
both are available, should provide an 
opinion as outlined below.  If neither is 
available, arrange for a new examination 
of the Veteran as instructed further 
below.

If at least one of these examiners is 
available, the claims files and this 
REMAND decision should be referred to the 
available examiner(s) for review of the 
record and to provide an addendum with an 
opinion addressing the nature and etiology 
of any chronic headache disorder diagnosed 
pursuant to the questions noted below.

The available past examiner(s) should 
examine the Veteran only if the examiner 
deems additional examination necessary.  
If both examiners are unavailable, then 
the Veteran should be examined by an 
appropriate specialist such as a 
neurologist to determine the nature and 
etiology of any headache disorder 
diagnosed. 

On that basis, any examination should 
include all studies deemed appropriate in 
the medical opinion of the examiner should 
be performed, and all findings should be 
set forth in detail.  The claims file 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.  The examiner should 
elicit from the Veteran: a narrative of 
his history of relevant symptoms during 
and since service.  

After review of the claims files' medical 
evidence of treatment for headache 
symptomatology, and performing such 
examination/studies deemed necessary, the 
examiner(s) should identify any chronic 
headache disorder; and for any identified, 
provide medical opinions as to: 

(a) whether any diagnosed headache 
symptomatology is part of the Veteran's 
service-connected chronic fatigue 
syndrome, or constitutes a headache 
disorder separate from the Veteran's 
chronic fatigue syndrome. 

(b) for any diagnosed chronic headache 
disorder not part of the chronic fatigue 
syndrome, whether there is a probability 
of 50 percent or greater (is at least as 
likely as not) that the headache disorder 
began or was permanently worsened during 
active service, and/or was the result of 
an inservice injury or disease, to include 
exposure to herbicides (Agent Orange); or 
was caused by or aggravated by a service-
connected disability, to include chronic 
fatigue syndrome. 

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current headache 
disability to service.  

3.  After the requested examination has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, it should be returned to 
the examiner.
 
4.  Conduct any additional development 
deemed appropriate by the AOJ.  The AOJ 
must ensure that all instructions ordered 
here are undertaken.  If not, take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Following any additional development 
deemed appropriate by the AOJ, the AOJ 
should readjudicate the claim for service 
connection for a chronic headache 
disability.  If the benefit sought is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an 
appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


